                                           Case 3:20-cv-06772-JD Document 33 Filed 11/20/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE GOOGLE PLAY DEVELOPER                         Master File No. 3:20-cv-05792-JD
                                         ANTITRUST LITIGATION
                                   8
                                                                                             ORDER RE CONSOLIDATION
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13                              CONSOLIDATION OF RELATED CASES

                                  14          1.      This order applies to these cases:

                                  15                  a. 3:20-cv-05792-JD

                                  16                  b. 3:20-cv-06772-JD

                                  17          2.      Pursuant to Federal Rule of Civil Procedure 42(a), the Court consolidates these

                                  18   cases into Civil Action No. 3:20-cv-05792 for all pretrial proceedings before this Court. All

                                  19   filings and submissions from here on will be captioned: “In re Google Play Developer Antitrust

                                  20   Litigation” under the 3:20-cv-05792-JD case number.

                                  21          3.      All other underlying cases will be closed by the Clerk of Court.

                                  22          4.      This order is entered without prejudice to the rights of any party to apply for

                                  23   severance of any claim or action, for good cause shown.

                                  24          5.      Pretrial consolidation does not mean that the actions will necessarily be

                                  25   consolidated for trial. That issue will be decided later in the case. It also does not have the effect

                                  26   of making any entity a party in any action in which he, she, or it has not been named, served, or

                                  27   added in accordance with the Federal Rules of Civil Procedure.

                                  28
                                            Case 3:20-cv-06772-JD Document 33 Filed 11/20/20 Page 2 of 4




                                   1                                            MASTER DOCKET

                                   2            6.     The docket in Civil Action No. 3:20-cv-05792 will constitute the master docket,

                                   3   and the file in that action will be the master file for every action in the consolidated action.

                                   4            7.     When a pleading applies to some, but not all, of the member actions, the document

                                   5   must list the docket number for each individual action to which the document applies immediately

                                   6   under the master caption. Any document not identified in that way will be presumed to apply to

                                   7   all member cases.

                                   8            8.     The parties must file an Administrative Motion to Consider Whether Cases Should

                                   9   Be Related whenever a case that should be consolidated into this action is filed in this District, or a

                                  10   Notice of Pendency of Other Action or Proceeding for a case filed in another state or federal court

                                  11   that is substantially similar to these cases. Civil Local Rules 3-12 and 3-13. If the Court

                                  12   determines that the case is related, it will be consolidated into this action for all pretrial purposes.
Northern District of California
 United States District Court




                                  13   This order will apply to every newly related action without further order of the Court. A party that

                                  14   objects to consolidation, or to any other provision of this order, may file an application for relief

                                  15   within 14 days after the filing of a related case order.

                                  16                                      INTERIM CLASS COUNSEL

                                  17            9.     Pursuant to Federal Rule of Civil Procedure 23(g)(3), plaintiffs have filed a motion

                                  18   to appoint interim class counsel. Dkt. No. 55. The Court will address the motion in a separate

                                  19   order.

                                  20            10.    As further guidance, the Court’s expectation is that any party seeking fees at the

                                  21   end of this litigation will be able to present to the Court clear and definitive records that were

                                  22   prepared as the fees and costs were incurred. A prolonged forensic accounting exercise or mini-

                                  23   trial on fees and costs is to be avoided. To that end, appointed counsel should commit to these

                                  24   practices:

                                  25                   a. At the close of each calendar month, interim lead counsel will make sure that

                                  26                       all time has been entered by all timekeepers in final form. By 14 days after

                                  27                       each month’s end, interim lead counsel will ensure that a bill for the prior

                                  28                       month is finalized, reflecting lead counsel’s review of the billing records and
                                                                                           2
                                       Case 3:20-cv-06772-JD Document 33 Filed 11/20/20 Page 3 of 4




                                   1              any write-downs or write-offs by interim lead counsel for inefficiencies,

                                   2              duplication of effort, misjudgments in staffing, and the like. These final bills

                                   3              for each month will be segregated and kept by lead counsel, and may not be

                                   4              altered. Only these records, prepared contemporaneously with the

                                   5              expenditures, may be used for a fees and costs motion.

                                   6           b. Time will be recorded in one-tenths of an hour.

                                   7           c. Block-billing time records are not permitted. Time must be recorded by task.

                                   8              For example, an attorney may not record “7.8 hours” for “work on motion to

                                   9              dismiss opposition.” Instead, the attorney must break out the 7.8 hours

                                  10              specifying the amount of time spent for each specific task performed, e.g.,

                                  11              “review and analyze motion to dismiss brief (1.3); team meeting regarding

                                  12              arguments for opposition (.8); legal research re X argument (3.3); draft X
Northern District of California
 United States District Court




                                  13              section of opposition brief (2.4).”

                                  14           d. Interim lead counsel are free to make staffing decisions as they deem

                                  15              appropriate, but the Court will not permit fees to be recovered for multiple

                                  16              attorneys performing duplicative work. For example, barring an unusual

                                  17              circumstance, only one lawyer should attend a deposition when defending it,

                                  18              and no more than two lawyers should attend when taking a deposition. The

                                  19              Court will not permit the recovery of fees for every attorney from every firm to

                                  20              review each discovery request and response, motion, letter, e-mail, etc. in the

                                  21              case. While each attorney should stay informed about the litigation, only the

                                  22              attorneys designated by interim lead counsel to review or summarize pleadings,

                                  23              orders and communications are working for the common benefit of the putative

                                  24              class, and only their time will be considered for possible payment at the

                                  25              conclusion of this case.

                                  26           e. Air travel of less than six hours should be in economy class. Travel exceeding

                                  27              six hours of flight time may be booked in business class. In all cases, flights

                                  28              should be booked at the lowest available fare.
                                                                                 3
                                           Case 3:20-cv-06772-JD Document 33 Filed 11/20/20 Page 4 of 4




                                   1                f. When overnight travel is necessary, counsel should be mindful in selecting

                                   2                   reasonable hotel accommodations and restaurants. Per diem expenses for travel

                                   3                   days should not exceed $125 per person exclusive of lodging and

                                   4                   transportation.

                                   5                g. Failure to adhere to these guidelines -- or the spirit animating them -- will result

                                   6                   in the exclusion of fees or costs.

                                   7         IT IS SO ORDERED.

                                   8   Dated: November 20, 2020

                                   9

                                  10
                                                                                                  JAMES DONATO
                                  11                                                              United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       4
